                               Case 3:20-cv-00697-JAG Document 1 Filed 09/03/20 Page 1 of 2 PageID# 1



                                                                                                 A. D.2020 August 3U*
                                                                                                 809 Edgehill Road
                                                                                                 Richmond, VA 23222
                                                                                                 Approx. 11: 05 P.M.

U.S. District Court           Governor Ralph Northam        U. S. Postmaster General      Government of Russia
Eastern District of VA       P. O. Box 1475                475 L'Enfant Plaza             4 Staraya Square
701 East Broad Street         Richmond, VA 23218            S. W. Washington, D. C.       Moscow, Russia
Richmond, VA 23219            Attn: Governor Northam        20260                         103132                                            .-U

Attn: Judge Robert Payne                                    Attn: Postmaster              Attn: President                                   o

      And Chief Judge                                       Louis DeJoy U.S.P.S.          Vladimir V. Putin

Dear Chief Judge: I am herewith, providing the check for my Federal Lawsuit against the Scott's Company and this here Court, in the amount of
$400.00. Purchased on 8/17/2018! And I am preferring charges with respect to the Racketeering and corrupt Organizations and efforts of: The
Scott's Company,its agents: to include "ALL' Joint Tort Leasers; herewith and abroad, as well as its Quango agents(Spies and troublemakers)to
include:"In My Opinion" Scott Craig and Jennifer Taylor, now known as Scott and Jenny Craig. The other agents included herewith are: The
Christian and Barton Law Firm, and E. Ford Stephens, and former and deceased judge Richard Williams, whom was/were: as a matter of"Salient
Fact;" complicit in the theft(s) of; Highly advanced fertilizer products and bagged soils, to include: Miracle Gro Lawn, All purpose. Potting and the
like; SOILS,of which judge Richard Williams provided, in their entirety to: The Scotts Company; asjudge Richard Williams did in fact, or had
ordered to be given to the Scotts agents: My exhibits, done in triplicate for the providence of venue, as the one provided for E. Ford Stephen and the
Christian and Barton Law Firm, was sufficient enough for them to have to further their continued acts ofthievery, with full blessing from every:
Court and Regulatory commission(s)in the Country have being complicit. Relative to act(s) ofloyalty to firee masonry, and the most extreme hatred
of Black People: herewith exiled hy ALMIGHTY GOD;here:"This Day;" in America,and I am herewith formally and heretofore: Requesting; with
application of Notary Seal:"Injunctive Relief;" with respect to the continued acts of: "In My Opinion;" Scott and Jennifer Taylor-Craig, as well as
others in the commimity,"torpossibly include "In My Opinion"the occupant(s)of 815 Edgehill Rd. For continuously and overly and redundantly:
Hacking my computer, since and before the purchase ofthis: Herewith; provided check! I'm also requesting ofthe U.S. Magistrate ofthis here Court,
an investigation into the illegal complicity ofthe United States Postal Service, as well as the: Central Virginia Legal Aid Society located at 101 West
Broad Street, Richmond, VA 2SZ20. And as such,the u. S. Postal service have been:"As a matter of Salient Fact(s) been:'STEALING AND
REDIRECTING MY ^^CHRISTIANy"NEWSLETTERSy with the full blessings(curse)and will ofthe U.S. Postmaster, as well as the Chief
investigator and supervisor ofthe U.S. Post Office located at 1801 Brook Road,Richmond, VA 23222 as well as: Possibly:"In My Opinion;" some
from among the license plate numbers of said vehicles, recorded in poor hand writing on the enlarged page herewith included. The license plates are
written from among the fnends and associates of both Scott and Jenny Craig at 807 Edgehill Rd. Richmond,and use to celebrate the lies and false
charges filed overly and redundantly by both: Scott and Jenny Craig. After the second filing offalse charges against me at the Manchester Court
                               Case 3:20-cv-00697-JAG Document 1 Filed 09/03/20 Page 2 of 2 PageID# 2


House,in both courtrooms ofjudges D.E. Cheeks and David Hicks, have I not seen any oftheir vehicles, as they realized my intentions to Subpoena:
both judges,their friends as well as a witnessing: Commonwealths Attorney; as to the acts and proceedings ofjudge D. E. Cheeks, and I am herewith:
"FORMALLY,DEMANDING THE USE AND APPLICATION OFLIE DETECTION TESTING AND DRUG TESTING FOR "ALL"MIND
ALTERING SUBSTANCES'" for"ALL" witnesses to possibly and most definitely include: the vresidine iudeel!! As I'm heavily reliant upon the
PRESENCE, GOVERNANCE,AND SURE DECISION OF THE JUDGE ETERNAL,IN THE ABSENCE OF THEPRINCE OFPEACE,
Respectively, GOD HAS CERTIFIED HIS ATTENTIVENESS,based upon the Earthquake realized on:8/23/11 and very recently on 8/9/20 at
807A,M, at Sparta N,C,felt at the: Fields ofthe Woods,ofthe Church ofGOD ofProphecy at Murphy,N.C, near Cherokee, N, C, where on the
sides ofeach Mountain ofthe Valley ofthe Fields ofthe Woods,are recorded in large Caps,: THE TEN COMMANDMENTS, Therefore,I will
beformally presenting my case against these, to include: The Bayer Pharmaceutical Conglomerate and its owned entity; PurcellIndustries! And
such will be presented between:A,D,2020 October         and not later than;A,D,2020 November P* ahead ofthe Election(s), Ifthese provisions
are notsatisfactory, then keep the check paid as before some 20 years ago when Scotts, together with the Christian and Barton Law Firm and
judge:Richard Williams chose to;STEAL, that which belongs to: THE ALMIGHTY,AND I WILL RELY UPON AN UNBREAKABLE FAITH
IN HIM: TO SEND FORTH A 12,0 QUAKESTARTING FROM BENEATH THE WHITE HOUSE AND THE US,SUPREME COURTAS A
20,0 QUAKE AND ENDING HEREIN RICHMOND A T 801 East Broad Street and at City Hall and the John Marshall Courts building where
my lawsuit started, and where my wife Regina and I were married in a Judges Chamber by Court Appointed Officiate: Robert L, Ford, Jr, and he
said in his own words:"Now you two stay together, because Igave you a tight one here today! Again,Pm requesting:
Injunctive relief with respect to the Scotts/Bayer/Round-Up;settlement, such that it remain
open                                   case: delayed by the hacking ofour computer, and the continued thefts ofthe U,S, Postal
                                                                    Thank You Herewith:                 ^       ^incemiy,

                                                                 A.P.                ^ S>'S~          ^'''^^EricLang
                                                                                    ^                            Inventor of:
                                                                                                                 Miracle-Gro Soils!
To: Governor NorSS^*^^ requested your presence here: at and in the block of; 809 and 807 Edgehill Road,to witness the present actions ofthe
neighbors raising, breeding, hoarding and weaponizing ofa mass offeral cat for the purpose of: "Illegal Gentrification." I am also requesting an
                                                     flnH thft Hftrftptive removal ofthe confederate statues, and a look into why Collette McEachin is
dragging her feet on the matter, and the participation of Animal Controls: Christi Chipps-Peters role in the intended act of helping to railroad me,and
whom her accomplice is at the U. S. Post Office at 801 Brook Rd. Richmond, VA. And To the: Russian Federation and to President Vladimir V.
Putin; I would like to Formally request of you, your most prominent LIE Detector investigators, and drug testers. Please consider absorbing the cost
ofsuch Sir, as You are a: POWERFUL LEADER; Commission by the: WILL, OFALMIGHTY GOD! THANKYOUU! And IPray Your GREAT
PRESENCEIN THEPACIFIC AND ALL OUR NATIONS COASTS, WITH THE CHINESE AND THE NORTH KOREANS!f AMEN!!!
                                                                                                                TYEE ALLEN
                                                                                                               notary PUBLIC
                                                                                                            registration #7866449
                                                                                                         COMMONWIALTH OF VIRQ^
